231 F.3d 1060 (7th Cir. 2000)
Shelley Opp, an individual, Plaintiff-Appellant,v.Wheaton Van Lines, Incorporated,  d/b/a Wheaton World Wide Moving,  an Indiana corporation, and Soraghan  Moving & Storage, Incorporated,  an Illinois corporation, Defendants-Appellees.
No. 99-3015
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 9, 2000Decided November 3, 2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 97 C 7781--Arlander Keys, Magistrate Judge.[Copyrighted Material Omitted]
Before Manion, Kanne, and Rovner, Circuit Judges.
Manion, Circuit Judge.


1
Shelley Opp sued two  carriers, Wheaton Van Lines and Soraghan Moving  and Storage, alleging fraud and seeking to  recover the full value of her property that was  damaged during shipment. The carriers moved for  summary judgment, arguing that there was no  evidence of fraud, and that their liability for  damaging Ms. Opp's property was limited as set  forth in the bill of lading that was signed by  her ex-husband, Mr. Opp. The district court  granted the defendants' motions, finding no  evidence of fraud, and concluding that Mr. Opp  had the authority to bind Ms. Opp to the terms of  the bill of lading. Ms. Opp appeals. We affirm  the grant of summary judgment on the fraud claim,  but reverse and remand on the property damage  claim.

I.

2
Shelley Opp lived in California with her  husband, Richard Opp, until they sought a divorce  in August 1996, and Ms. Opp moved to Illinois. In  June 1997, Ms. Opp contacted Soraghan Moving and  Storage (an agent of Wheaton Van Lines) to move  her personal property from California to  Illinois. She provided Soraghan with a list of  her items, and Linda Kloempken (a Soraghan  employee) phoned Ms. Opp to give her an estimate  of the moving charges. Ms. Opp then notified  Kloempken that she wanted to insure her property  for its full value of $10,000.00. And Soraghan  movers conducted a "walk-through" of the  California residence at which Mr. Opp presided at  Ms. Opp's request.


3
Kloempken then faxed to Ms. Opp an  "Estimate/Order for Service" form which included  the following: "NOTICE: ACTUAL DECLARED  VALUE MUST BE DETERMINED  BY SHIPPER PRIOR TO LOADING  AND SO INDICATED IN THE BILL OF LADING."  The estimate form also contained the following  printed and handwritten information: "SHIPPER INTENDS  TO DECLARE A VALUATION OF: /s (shipper to advise $10,000  Full Replacement 85, 65, 45)." Ms. Opp signed the  form. According to Kloempken, she explained to  Ms. Opp that the phrase "shipper to advise" meant  that Ms. Opp or her representative must advise  the mover at the time the shipment was picked up  whether Ms. Opp would like full replacement  coverage of $10,000.00. According to Ms. Opp, she  was never informed that the person releasing her  property in California would have to sign  anything, declare any value for her property, or  do anything other than give the movers access to  her belongings. The estimate form also provided a  location where Ms. Opp could designate someone as  her "true and lawful representative," but she  made no such designation.


4
On the day of the move, the movers in California  called Ms. Opp in Illinois to notify her that  their arrival at the California home would be  delayed by a half-hour due to a flat tire. Ms.  Opp then phoned Mr. Opp at his office and asked  him to go to the house, open the door, and "let  the movers in." Ms. Opp also told Kloempken that  "someone" would be at the California home to give  the movers access to her property. While the  movers were loading Ms. Opp's property from the  California home, Mr. Opp signed the bill of  lading on a line that indicated that he was Ms.  Opp's authorized agent, and he allegedly agreed  to limit the carriers' liability for her property  at $.60 per pound.1 Mr. Opp also signed an  inventory of the property that indicated that he  was its "owner or authorized agent." After the  movers left, Mr. Opp called Ms. Opp to tell her  that the movers "picked up your stuff."On July 8, 1997, the truck carrying Ms. Opp's  belongings was struck by a train, damaging most  of her property. On that same day, a Soraghan  employee (Pamela Comparin) phoned Ms. Opp to  request her to bring a check to Soraghan's office  to pay for the shipment. Ms. Opp brought a  cashier's check to the office that same day.  Comparin notified Ms. Opp about the damage to her  property on July 14, 1997, and she returned Ms.  Opp's check on July 15.


5
Ms. Opp inspected her damaged property on July  15, and estimated its full replacement value to  be over $10,000.00. The carriers claimed that  their liability was limited according to the bill  of lading, and they tendered a check to Ms. Opp  in the amount of $2,625.00, which she never  cashed or returned.


6
Instead, Ms. Opp sued the carriers pursuant to  the Carmack Amendment, 49 U.S.C. sec. 11707 et  seq., seeking (in Count I of her Amended  Complaint) to recover $10,000.00 for property  damage, and alleging (in Count II of her Amended  Complaint) that Soraghan committed fraud by  requesting an immediate payment for the shipment  on the same day that it allegedly learned about  the damage to Ms. Opp's property. The carriers  moved for summary judgment, arguing that Mr. Opp  had the authority to sign the bill of lading and  limit the carriers' liability. Soraghan also  moved for summary judgment on the fraud claim,  arguing that there was no evidence of fraud, and  that Ms. Opp sustained no damages because  Soraghan returned her uncashed check seven days  after she delivered it to Soraghan. The district  court granted the carriers' motions, finding that  Mr. Opp had the actual and apparent authority to  sign the bill of lading as Ms. Opp's agent, and  concluding that Ms. Opp failed to establish a  triable issue of fact to support her fraud claim.  Ms. Opp appeals.

II.

7
"We review the district court's entry of summary  judgment de novo," Miller v. American Family Mut.  Ins. Co., 203 F.3d 997, 1003 (7th Cir. 2000),  viewing all of the facts, and drawing all  reasonable inferences from those facts, in favor  of the nonmoving party. Id. Summary judgment is  proper if the record shows that "there is no  genuine issue as to any material fact and that  the moving party is entitled to judgment as a  matter of law." Silk v. City of Chicago, 194 F.3d  788, 798 (7th Cir. 1999) (citing Fed. R. Civ. P.  56(c)). "A genuine issue for trial exists only  when a reasonable jury could find for the party  opposing the motion based on the record as a  whole." Roger v. Yellow Freight Systems, Inc., 21  F.3d 146, 149 (7th Cir. 1994).

A.  The Property Damage Claim

8
Ms. Opp argues on appeal that the district court  erred in granting summary judgment for the  carriers on her claim of damages in the amount of  $10,000.00--the full value of her property. She  asserts that there is a genuine issue of material  fact as to whether the carriers satisfied the  conditions necessary to limit their liability  under the Carmack Amendment. The Carmack  Amendment makes carriers who transport goods  liable for the "actual loss or injury to the  property caused by [the receiving or delivering  carrier]," 49 U.S.C. sec. 14706(a)(1), unless the  carrier does the following to limit its  liability: (1) maintain an appropriate tariff  pursuant to 42 U.S.C. sec. 13710(a)(1), Jackson  v. Brook Ledge, Inc., 991 F.Supp. 640, 645  (E.D.Ky. 1997); (2) obtain the shipper's  agreement as to her choice of liability; (3) give  the shipper a reasonable opportunity to choose  between two or more levels of liability; and (4)  issue a receipt or bill of lading prior to moving  the shipment. Hughes v. United Van Lines, Inc.,  829 F.2d 1407, 1415 (7th Cir. 1987); 49 U.S.C.  sec. 14706(c)(1)(A). According to Ms. Opp, the  district court's decision to grant summary  judgment was improper because she never  authorized Mr. Opp to sign the bill of lading and  limit the carriers' liability, and thus the  carriers never obtained her agreement as to her  choice of liability.


9
Ms. Opp's property damage claim requires us to  apply the principles of agency law to determine  whether Mr. Opp had the authority to act as Ms.  Opp's agent and limit the carriers' liability  when he signed the bill of lading. The district  court recognized that "[i]t is not clear whether  actions arising from the Carmack Amendment are  governed by the federal common law of agency, or  by the state common law," Opp v. Wheaton Van  Lines, Inc., 56 F.Supp.2d 1027, 1035 n. 6 (N.D.  Ill. 1999), and it applied Illinois law because  "federal and Illinois laws of agency both  recognize that an agent's authority can be actual  or apparent." Id. The parties do not challenge  the district court's application of Illinois law,  and we will apply it as well. We also note that  the Illinois law of agency, as well as the  federal common law of agency, accord with the  Restatement. See Moriarty v. Glueckert Funeral  Home, Ltd., 155 F.3d 859, 865-66 n. 15 (7th Cir.  1998) (the federal courts have relied on the  Restatement of Agency as a valuable source for  establishing the federal common law of agency);  see also National Diamond Syndicate, Inc. v.  United Parcel Service, Inc., 897 F.2d 253, 259  (7th Cir. 1990) (the Restatement accords with  Illinois agency principles of actual and implied  authority); see also Emmenegger Const. Co., Inc.  v. King, 431 N.E.2d 738, 742-43 (Ill. App. Ct.  1982) ("The law of agency in Illinois is in  accord with the Restatement of Agency (Second) on  the subject of apparent authority.").


10
"An agent's authority may be either actual or  apparent, and actual authority may be express or  implied." C.A.M. Affiliates, Inc. v. First  American Title Ins. Co., 715 N.E.2d 778, 783  (Ill. App. Ct. 1999). And "[o]nly the words or  conduct of the alleged principal, not the alleged  agent, establish the [actual or apparent]  authority of an agent." Id.


11
We first note that the record clearly  demonstrates that Mr. Opp never received the  express authority to represent Ms. Opp and to  limit the carriers' liability. "An agent has  express authority when the principal explicitly  grants the agent the authority to perform a  particular act." Id. There is no evidence in this  case that Ms. Opp explicitly granted authority to  Mr. Opp to bind her to an agreement that limited  the carriers' liability for her goods. Ms. Opp  stated in her affidavit that she never requested  or intended Mr. Opp to do anything other than to  open the door and allow the movers to remove her  property. And the record contains no testimony  from Mr. Opp. Because the record provides no  counteraffidavits that establish an explicit  agency relationship between Ms. and Mr. Opp, we  must accept Ms. Opp's affidavit as true and  conclude that she never explicitly granted Mr.  Opp the authority to limit the carriers'  liability. See Lydon v. Eagle Food Centers, Inc.,  696 N.E.2d 1211, 1215 (Ill. App. Ct. 1998).


12
We next determine whether Mr. Opp had the  implied authority to limit the carriers'  liability. "Implied authority is actual authority  that is implied by facts and circumstances and it  may be proved by circumstantial evidence."  Wasleff v. Dever, 550 N.E.2d 1132, 1138 (Ill.  App. Ct. 1990). "[A]n agent has implied authority  for the performance or transaction of anything  reasonably necessary to effective execution of  his express authority." Advance Mortg. Corp. v.  Concordia Mut. Life Ass'n, 481 N.E.2d 1025, 1029  (Ill. App. Ct. 1985) (quoting 2A C.J.S. Agency  sec. 154 (1972)); see also Restatement (Second)  of Agency sec. 35. Thus we must determine whether  it was reasonably necessary for Mr. Opp to sign  the bill of lading in order to execute his  express authority to open the door to give the  movers access to Ms. Opp's property.


13
The carriers argue that because Ms. Opp  allegedly knew that the bill of lading had to be  signed when her property was picked up, but she  arranged for Mr. Opp to be the only person  present in California for the move, Ms. Opp's  request for Mr. Opp to tender the goods to the  movers also included the necessary authority for  him to sign the bill of lading. But as noted  above, Ms. Opp only told Mr. Opp to open the  door. She made no request for him to sign  anything, or to make any agreement as to the  carriers' liability. Ms. Opp also testified that  she was never informed that the person releasing  her property in California would have to sign a  bill of lading and declare a value for her  property. Moreover, the record contains no  testimony from Mr. Opp at all, and thus it is  unclear whether he ever implied from Ms. Opp's  request that he was also authorized to limit the  carriers' liability, or whether he merely thought  that he was signing forms to confirm that Ms.  Opp's goods were taken from the home. The record  also lacks testimony from any of the movers who  picked up Ms. Opp's personal property in  California, and we have no indication from them  what Mr. Opp understood about the significance of  his signature (and alleged notations) on the bill  of lading. Thus we conclude that there is  insufficient evidence to support a grant of  summary judgment for the carriers on this issue.


14
We must then consider whether Mr. Opp had the  apparent authority to sign the bill of lading and  limit the carriers' liability. Under the doctrine  of apparent authority, "a principal will be bound  not only by the authority that it actually gives  to another, but also by the authority that it  appears to give." Petrovich v. Share Health Plan  of Illinois, Inc., 719 N.E.2d 756, 765 (Ill.  1999). "Apparent authority arises when a  principal creates, by its words or conduct, the  reasonable impression in a third party that the  agent has the authority to perform a certain act  on its behalf." Weil, Freiburg & Thomas, P.C. v.  Sara Lee Corp., 577 N.E.2d 1344, 1350 (Ill. App.  Ct. 1991). Thus we must determine whether the  evidence demonstrates that Ms. Opp's words or  conduct created a reasonable impression in the  carriers that Mr. Opp had the authority to sign  the bill of lading and limit their liability.


15
The carriers argue that they reasonably believed  that Mr. Opp had the authority to sign the bill  of lading because Ms. Opp allegedly knew that a  bill of lading had to be signed when her goods  were picked up, she had arranged for the carriers  to contact Mr. Opp to preside at the prior walk-  through, and she had also arranged for Mr. Opp to  be the only person present at the California home  to tender the goods. But material facts in the  record also justify a reasonable inference that  Mr. Opp did not have the apparent authority to  limit the carriers' liability. It is undisputed  that Ms. Opp told Kloempken at Soraghan that she  wanted the full replacement value of $10,000.00  on her goods, which is reflected on Wheaton's  Estimate/Order for Service form. Ms. Opp never  designated a "lawful representative" on the space  provided on the estimate form, and thus Wheaton's  own form lacked any indication that Mr. Opp was  her agent. And when the movers were delayed by a  flat tire on their moving truck, they called to  notify Ms. Opp in Illinois, not Mr. Opp in  California. Additionally, Ms. Opp testified that  the carriers never informed her that the person  releasing her property in California would have  to sign anything, declare any value for her  property, or do anything other than to give the  movers access to her belongings, which indicates  that the carriers could not reasonably conclude  that she knew that the bill of lading had to be  signed in California, and that Mr. Opp had that  authority. And there is no evidence in the record  that the carriers had any knowledge that Ms. Opp  ever discussed the valuation of her property with  Mr. Opp. We conclude, therefore, that summary  judgment is precluded because the record provides  sufficient evidence to enable a reasonable jury  to find that Mr. Opp lacked the apparent  authority to limit the carriers' liability.2  See Roger, 21 F.3d at 149.

B.  The Fraud Claim

16
Ms. Opp also challenges the district court's  denial of her fraud claim. Because Soraghan's  employee, Ms. Comparin, called Ms. Opp seeking  full payment of the shipping charge on the same  day her property was destroyed, Ms. Opp suspects  fraud. The district court concluded that  Comparin's affidavit asserting that at the time  of the call she "did not know that the truck  carrying Ms. Opp's belongings was struck by a  train" was uncontested, so there was no genuine  issue of fact on that count. We also note that  the record on appeal indicates that after the  wreck, Soraghan returned Ms. Opp's check  uncashed. While the validity of this claim seems  unlikely on the present record, Ms. Opp's one-  paragraph argument on appeal cites no legal  authority nor any facts from the record that  dispute the district court's conclusion. Thus we  need not address the matter further, and affirm  the district court's decision to grant Soraghan's  motion for summary judgment on this claim. See  Mason, 974 F.2d at 901.

III.

17
We conclude that summary judgment is precluded  on the property damage claim because there are  genuine issues of material fact as to whether Mr.  Opp had the implied or apparent authority to  limit the carriers' liability. We decline to  consider Ms. Opp's fraud claim on appeal because  it lacks factual and legal support. Accordingly,  we AFFIRM the district court's decision to grant  Soraghan's summary judgment motion on Ms. Opp's  fraud claim, and REVERSE and REMAND the district  court's decision to grant the carriers' summary  judgment motion on Ms. Opp's property damage  claim.



Notes:


1
 While the parties agree that Mr. Opp signed the  bill of lading, they dispute whether he made the  notation that limited the carriers' liability to  $.60 per pound.


2
 We note that Ms. Opp also challenges the district  court's decision by arguing that the carriers  failed to demonstrate that they met the other  three elements required to limit their liability  under the Carmack Amendment. First, Ms. Opp  argues that the carriers failed to show that they  maintained a tariff with the Interstate Commerce  Commission (ICC) because they neglected to lay  the foundation for the tariff they attached in  their summary judgment motion, and because the  affidavit submitted in their reply brief (to lay  the foundation for the tariff) is inadmissible.  But Ms. Opp's argument relies on outdated law, as  carriers are no longer required to keep a tariff  on file with the ICC. Jackson, 991 F.Supp. at  645. And her attack on the admissibility of the  affidavit is waived because she failed to raise  it in the district court. See Karazanos v.  Madison Two Associates, 147 F.3d 624, 629 (7th  Cir. 1998); see also Friedel v. City of Madison,  832 F.2d 965, 971 n. 4 (7th Cir. 1987).  Furthermore, Ms. Opp presents no evidence to  contradict the carriers' affidavit, and thus we  agree with the district court that this claim  fails.
Ms. Opp also argues that the carriers never  established that they gave her a reasonable  opportunity to choose between two or more levels  of liability, and never issued a receipt or bill  of lading to her prior to moving the shipment.  But her arguments lack factual or legal support,  and thus we decline to consider them. See United  States v. Mason, 974 F.2d 897, 901 (7th Cir.  1992).